DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Response to Arguments
Applicant's arguments filed on 12/23/2020 with respect to claims 1-20, have been fully considered. Applicant’s amendment necessitated the new grounds of rejections by introducing the new reference of Choi (US PGPUB 2012/0019456 A1) as being described below.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1-5 and 8, is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US PGPUB 2015/0235098 A1) and further in view of Ran (US PGPUB 2018/0081480 A1) and further in view of Choi (US PGPUB 2012/0019456 A1).

As per claim 1, Lee discloses a method of accessing a fingerprint recognition process of an electronic device having a display region (Lee, Fig. 9), comprising: 
sensing a contact area of a finger touching the display region (Lee, Fig. 9:911:915, and paragraphs 122 and 123, discloses “controller 201 detects the touch via the input unit 240 in step 915”); 
comparing the contact area with a predetermined area (Lee, Fig. 9:919, and paragraph 124, discloses “When it is identified that the finger touched area is greater than or 
equal to the preset touched area”); 
wherein the display region comprises a fingerprint sensing region (Lee, Fig. 2:220:201, and paragraph 68),
Although Lee discloses determining to access the fingerprint recognition process when the contact area is greater than the predetermined area (Lee, Fig. 9:955:957, and paragraphs 72, 125 and 126, discloses “controller 201 recognizes fingerprint information detected by the fingerprint scan sensor 220 in step 955”). However Lee does not explicitly discloses (determining to access the fingerprint recognition process) after (said) sensing the contact area and (said) comparing the contact area with the predetermined area, when the contact area is greater than the predetermined area; and a data comparing step.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee teachings by implementing a control chip to the system, as taught by Ran.
The motivation would be to simplify the manufacture process and reduce the cost of the system (paragraph 67), as taught by Ran.
Lee in view of Ran does not explicitly disclose wherein a ratio of the fingerprint sensing region to the display region is greater than or equal to 20% and less than 60%.
Choi discloses wherein a ratio of the fingerprint sensing region to the display region is greater than or equal to 20% and less than 60% (Choi, Fig. 6, and paragraph 74, discloses “The setting menu presents percentages of the touch areas compared with the whole area of the display part 151, for example, 50%”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee in view of Ran teachings by implementing flexible display to the system, as taught by Choi.


As per claim 2, Lee in view of Ran in view of Choi further discloses the method of claim 1, further comprising displaying a fingerprint hint region in the display region (Lee, paragraph 126, discloses “In the fingerprint registration mode, the controller 201 induces the user to touch the touch screen with enough of a whole finger pad as illustrated in FIG. 4B before the user scans the fingerprint”).

As per claim 3, Lee in view of Ran in view of Choi further discloses the method of claim 1, wherein the predetermined area is greater than 60 square millimeters (Lee discloses in paragraph 123 “preset touched area”, hence, since the area is already predetermined/preset therefore obvious in view of Lee teachings to preset the area at certain length/size)

As per claim 4, Lee in view of Ran in view of Choi further discloses the method of claim 1, wherein the predetermined area comprises a plurality of features of the fingerprint (Lee, Figs. 5A, 6A and 6B, and paragraph 75, discloses “controller 201 analyzes a finger touch area 610 detected by the input unit 240.  The finger touch area 610 may have a major axis 620 and a minor axis 625 according to a finger characteristic”).

As per claim 5, Lee in view of Ran in view of Choi further discloses the method of claim 4, wherein a number of the plurality of features is greater than or equal to 8 (Lee in paragraphs 127 and 128, discloses plurality of features for instance “finger touch direction identifies a direction in which the major axis orients from the lengths of the two axes (e.g. major and minor axes).  When the orientation of the major axis is different from that of the guide area 510 (for example, the guide area is vertically configured and the major axis of the touched finger is horizontally configured)” hence in view of Lee teachings it is obvious to have a certain number of feature).

As per claim 8, Lee in view of Ran in view of Choi further discloses the method of claim 1, further comprising collecting a fingerprint data before accessing the fingerprint recognition process (Lee, Fig. 9:915:917, and paragraph 123, discloses “controller 201 detects the touch via the input unit 240 in step 915.  The controller 201 identifies a touch area in the guide area 1010 in step 917”).



Claims 6, and 7, is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US PGPUB 2015/0235098 A1) and further in view of Ran (US PGPUB 2018/0081480 A1) and further in view of Choi (US PGPUB 2012/0019456 A1) and further in view of Chang (US PGPUB 2016/0188023 A1).

As per claim 6, Lee in view of Ran in view of Choi further discloses the method of claim 1, further comprising Lee in view of Ran in view of Choi does not explicitly disclose sensing a contact time of the finger touching the display region and comparing the contact time with a predetermined time before accessing the fingerprint recognition process.
Chang discloses sensing a contact time of the finger touching the display region and comparing the contact time with a predetermined time before accessing the fingerprint recognition process (Chang, paragraph 52, discloses “microcontroller 430 would determine if a time period of the fingerprint staying on the touch sensor 420 exceeds a predetermined time (Step S514)”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee in view of Ran in view of Choi teachings by implementing a timer, as taught by Chang.
The motivation would be to provide an electronic device in a more direct, efficient, and secure fashion (paragraph 5), as taught by Chang.

As per claim 7, Lee in view of Ran in view of Choi in view of Chang further discloses the method of claim 6, wherein the predetermined time is in a range from 0.3 seconds to 3 seconds (Chang, paragraph 52, discloses “predetermined time takes a non-zero value such as 1 second”).


Claim 9, is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US PGPUB 2015/0235098 A1) and further in view of Ran (US PGPUB 2018/0081480 A1) and further in view of Choi (US PGPUB 2012/0019456 A1) and further in view of Cho (US PGPUB 2019/0114458 A1).

As per claim 9, Lee In view of Ran in view of Choi further discloses the method of claim 8, further comprising: displaying a fingerprint hint region in the display region before collecting the fingerprint data (Lee, paragraph 126, discloses “In the fingerprint registration mode, the controller 201 induces the user to touch the touch screen with enough of a whole finger pad as illustrated in FIG. 4B before the user scans the fingerprint”); and 
Lee in view of Ran in view of Choi does not explicitly disclose increasing a luminance corresponding to the fingerprint hint region.
Cho discloses increasing a luminance corresponding to the fingerprint hint region (Cho, Fig. 6A, and paragraph 138, discloses “state (a) may be a case of increasing the luminance of the second region 612 so as to increase a fingerprint recognition rate”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee in view of Ran in view of Choi teachings by implementing a light in the system, as taught by Cho.
The motivation would be to increase a fingerprint recognition rate (paragraphs 7 and 123), as taught by Cho.


Claims 10-16 and 18-20, is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US PGPUB 2015/0235098 A1) and further in view of Chang (US PGPUB 2016/0188023 A1) and further in view of Ran (US PGPUB 2018/0081480 A1) and further in view of Choi (US PGPUB 2012/0019456 A1).

As per claim 10, Lee discloses a method of accessing a fingerprint recognition process of an electronic device having a display region (Lee, Fig. 9), comprising: 
sensing a contact area of a finger touching the display region (Lee, Fig. 9:911:915, and paragraphs 122 and 123, discloses “controller 201 detects the touch via the input unit 240 in step 915”); 
comparing the contact area with a predetermined area (Lee, Fig. 9:919, and paragraph 124, discloses “When it is identified that the finger touched area is greater than or 
equal to the preset touched area”); and 
determining to access the fingerprint recognition process when the contact area is greater than the predetermined area or the contact time is greater than the predetermined time (Lee, Fig. 9:955:957, and paragraphs 72, 125 and 126, discloses “controller 201 recognizes fingerprint information detected by the fingerprint scan sensor 220 in step 955”),
wherein the display region comprises a fingerprint sensing region (Lee, Fig. 2:220:201, and paragraph 68),
Although Lee discloses determining to access the fingerprint recognition process when the contact area is greater than the predetermined area (Lee, Fig. 9:955:957, and paragraphs 72, 125 and 126, discloses “controller 201 recognizes fingerprint information 
Chang discloses sensing a contact time of a finger touching the display region (Chang, paragraph 52, discloses “microcontroller 430 would determine if a time period of the fingerprint staying on the touch sensor 420 exceeds a predetermined time (Step S514)”); comparing the contact time with a predetermined time (Chang, paragraph 52, discloses “microcontroller 430 would determine if a time period of the fingerprint staying on the touch sensor 420 exceeds a predetermined time (Step S514)”); determining to access the fingerprint recognition process after (said) comparing the contact time with the predetermined time,
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee teachings by implementing a timer, as taught by Chang.
The motivation would be to provide an electronic device in a more direct, efficient, and secure fashion (paragraph 5), as taught by Chang.
Although Lee in view of Chang discloses determining to access the fingerprint recognition process when the contact area is greater than the predetermined area (Lee, Fig. 9:955:957, and paragraphs 72, 125 and 126, discloses “controller 201 recognizes fingerprint information detected by the fingerprint scan sensor 220 in step 955”). However Lee does not explicitly discloses (determining to access the fingerprint 
Ran discloses (determining to access the fingerprint recognition process) after (said) sensing the contact area and (said) comparing the contact area with the predetermined area, when the contact area is greater than the predetermined area or the contact time is greater than the predetermined time (Ran, Fig. 7:1:6:7:2, and paragraphs 8, 34 and 46, discloses “control chip 7 is configured to, after receiving a trigger signal of the touch pressure detection module 1, determine whether to perform a fingerprint identification operation”); and a data comparing step (Ran, paragraphs 38 and 46).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee teachings by implementing a control chip to the system, as taught by Ran.
The motivation would be to simplify the manufacture process and reduce the cost of the system (paragraph 67), as taught by Ran.
Lee in view of Chang in view of Ran does not explicitly disclose wherein a ratio of the fingerprint sensing region to the display region is greater than or equal to 20% and less than 60%.
Choi discloses wherein a ratio of the fingerprint sensing region to the display region is greater than or equal to 20% and less than 60% (Choi, Fig. 6, and paragraph 74, discloses “The setting menu presents percentages of the touch areas compared with the whole area of the display part 151, for example, 50%”).

The motivation would be to provide a device which may enhance the accuracy of authentication by using a plurality of pieces of information (paragraph 76), as taught by Choi.

As per claim 11, Lee in view of Chang in view of Ran in view of Choi further discloses the method of claim 10, further comprising displaying a fingerprint hint region in the display region (Lee, paragraph 126, discloses “In the fingerprint registration mode, the controller 201 induces the user to touch the touch screen with enough of a whole finger pad as illustrated in FIG. 4B before the user scans the fingerprint”).

As per claim 12, Lee in view of Chang in view of Ran in view of Choig further discloses the method of claim 10, wherein the predetermined area is greater than 60 square millimeters (Lee, paragraph 123 “preset touched area”, hence obvious to have certain area size in view of Lee teachings).

As per claim 13, Lee in view of Chang in view of Ran in view of Choi further discloses the method of claim 10, wherein the predetermined area comprises a plurality of features of the fingerprint (Lee, Figs. 5A, 6A and 6B, and paragraph 75, discloses “controller 201 analyzes a finger touch area 610 detected by the input unit 240.  The 

As per claim 14, Lee in view of Chang in view of Ran in view of Choi further discloses the method of claim 13, wherein a number of the plurality of features is greater than or equal to 8 (Lee, paragraphs 127 and 128, discloses plurality of features for instance “finger touch direction identifies a direction in which the major axis orients from the lengths of the two axes (e.g. major and minor axes).  When the orientation of the major axis is different from that of the guide area 510 (for example, the guide area is vertically configured and the major axis of the touched finger is horizontally configured)” hence obvious variation in view of Lee teachings to have 8 or more features).

As per claim 15, Lee in view of Chang in view of Ran in view of Choi further discloses the method of claim 10, wherein the predetermined time is in a range from 0.3 seconds to 3 seconds (Chang, paragraph 52, discloses “predetermined time takes a non-zero value such as 1 second”).

As per claim 16, Lee in view of Chang in view of Ran in view of Choi further discloses the method of claim 10, further comprising collecting a fingerprint data before accessing the fingerprint recognition process (Lee, Fig. 9:915:917, and paragraph 123, discloses “controller 201 detects the touch via the input unit 240 in step 915.  The controller 201 identifies a touch area in the guide area 1010 in step 917”).

As per claim 18, Lee discloses a method of accessing a fingerprint recognition process of an electronic device having a display region (Lee, Fig. 9), comprising: 
sensing a contact area of a finger touching the display region (Lee, Fig. 9:911:915, and paragraphs 122 and 123, discloses “controller 201 detects the touch via the input unit 240 in step 915”); 
comparing the contact area with a predetermined area (Lee, Fig. 9:919, and paragraph 124, discloses “When it is identified that the finger touched area is greater than or 
equal to the preset touched area”); and 
determining a number of features of the fingerprint within the contact area (Lee, paragraphs 122, 123, and 127, discloses “a touch determination condition may 
consider a length (e.g. major axis/minor axis) of the touched area and/or to 
finger touch direction (e.g. angle) as well as the touched area…..”); 
accessing the fingerprint recognition process when the number of features of the fingerprint within the contact area is greater than a predetermined number (Lee, paragraphs 122, discloses “when the length of the major axis is greater than a preset length, it indicates that a fingerprint part sufficiently touches the touch screen.  That is, when the length of the major axis of the touched area is greater than the preset length, it indicates that the touched area is greater than or equal to a preset area in FIG. 9”),
 wherein the display region comprises a fingerprint sensing region (Lee, Fig. 2:220:201, and paragraph 68),
Lee does not explicitly disclose sensing a contact time of a finger touching the display region; comparing the contact time with a predetermined time; and a data comparing step (Lee, Fig. 8, and paragraph 118, discloses “The fingerprint registration mode is a 
Chang discloses sensing a contact time of a finger touching the display region (Chang, paragraph 52, discloses “microcontroller 430 would determine if a time period of the fingerprint staying on the touch sensor 420 exceeds a predetermined time (Step S514)”); comparing the contact time with a predetermined time (Chang, paragraph 52, discloses “microcontroller 430 would determine if a time period of the fingerprint staying on the touch sensor 420 exceeds a predetermined time (Step S514)”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee teachings by implementing a timer, as taught by Chang.
The motivation would be to provide an electronic device in a more direct, efficient, and secure fashion (paragraph 5), as taught by Chang.
Although Lee in view of Chang discloses determining to access the fingerprint recognition process when the contact area is greater than the predetermined area (Lee, Fig. 9:955:957, and paragraphs 72, 125 and 126, discloses “controller 201 recognizes fingerprint information detected by the fingerprint scan sensor 220 in step 955”). However Lee does not explicitly discloses (determining to access the fingerprint recognition process) after (said) determining the number of features; and a data comparing step.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee teachings by implementing a control chip to the system, as taught by Ran.
The motivation would be to simplify the manufacture process and reduce the cost of the system (paragraph 67), as taught by Ran.
Lee in view of Chang in view of Ran does not explicitly disclose wherein a ratio of the fingerprint sensing region to the display region is greater than or equal to 20% and less than 60%.
Choi discloses wherein a ratio of the fingerprint sensing region to the display region is greater than or equal to 20% and less than 60% (Choi, Fig. 6, and paragraph 74, discloses “The setting menu presents percentages of the touch areas compared with the whole area of the display part 151, for example, 50%”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee in view of Chang in view of Ran teachings by implementing flexible display to the system, as taught by Choi.
The motivation would be to provide a device which may enhance the accuracy of authentication by using a plurality of pieces of information (paragraph 76), as taught by Choi.


As per claim 19, Lee in view of Chang in view of Ran in view of Choi further discloses the method of claim 18, wherein the predetermined area is greater than 60 mm^2 (Lee, paragraph 123 “preset touched area”, hence obvious to have certain area size in view of Lee teachings), and the predetermined number is greater than or equal to 8 (Lee, paragraphs 127 and 128, discloses plurality of features for instance “finger touch direction identifies a direction in which the major axis orients from the lengths of the two axes (e.g. major and minor axes).  When the orientation of the major axis is different from that of the guide area 510 (for example, the guide area is vertically configured and the major axis of the touched finger is horizontally configured)” hence obvious variation in view of Lee teachings to have 8 or more features).

As per claim 20, Lee in view of Chang in view of Ran in view of Choi further discloses the method of claim 18, wherein the predetermined time is in a range from 0.3 seconds to 3 seconds (Chang, paragraph 52, discloses “predetermined time takes a non-zero value such as 1 second”).


Claim 17, is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US PGPUB 2015/0235098 A1) and further in view of Chang (US PGPUB 2016/0188023 A1) and further in view of Ran (US PGPUB 2018/0081480 A1) and further in view of Choi (US PGPUB 2012/0019456 A1) and further in view of Cho (US PGPUB 2019/0114458 A1).

As per claim 17, Lee in view of Chang in view of Ran in view of Choi further discloses the method of claim 16, further comprising: displaying a fingerprint hint region in the display region before collecting the fingerprint data (Lee, paragraph 126, discloses “In the fingerprint registration mode, the controller 201 induces the user to touch the touch screen with enough of a whole finger pad as illustrated in FIG. 4B before the user scans the fingerprint”); 
Lee in view of Chang in view of Ran in view of Choi does not explicitly disclose increasing a luminance corresponding to the fingerprint hint region.
Cho discloses increasing a luminance corresponding to the fingerprint hint region (Cho, Fig. 6A, and paragraph 138, discloses “state (a) may be a case of increasing the luminance of the second region 612 so as to increase a fingerprint recognition rate”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee in view of Chang in view of Ran in view of Cheoi teachings by implementing a light in the system, as taught by Cho.
The motivation would be to increase a fingerprint recognition rate (paragraphs 7 and 123), as taught by Cho.





Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED Z HAIDER whose telephone number is (571)270-5169.  The examiner can normally be reached on MONDAY-FRIDAY 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SYED HAIDER/Primary Examiner, Art Unit 2633